Citation Nr: 0819509	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  07-29 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than December 
11, 2001, for award of  service connection for bilateral knee 
degenerative joint disease.

2.  Entitlement to an effective date earlier than December 
11, 2001, for award of  service connection for lumbosacral 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant  and his daughter



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2007 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Huntington, West Virginia, which granted service connection 
for the bilateral knee and lumbosacral degenerative joint 
disease and assigned an effective date of December 11, 2001.  
The veteran appealed the assigned effective date.

The veteran appeared at a hearing in November 2007 before an 
RO Decision Review Officer.  A transcript of the hearing 
testimony is associated with the claims file.  He also 
requested a Board hearing in Washington DC, which a May 2008 
Board letter informed him was scheduled for June 16, 2008.  
His May 2008 reply advised that he could not appear and that 
he withdrew his request for a hearing.

In his January 2008 response to the January 2008 Supplemental 
Statement of the Case, the veteran again petitions to reopen 
his prior claim for service connection for residuals of a 
lung injury, pneumonia, hepatitis, a rectal fistula, colon 
disorder, and a leg disorder.  The veteran's May 2008 letter 
also referred to medical reports related to the current 
severity of his knee and back disabilities.  These issues 
have not been considered by the RO, much less denied and 
timely appealed to the Board.  So, they are referred to the 
RO for appropriate action, as the Board does not currently 
have jurisdiction to consider them.  See 38 C.F.R. §§ 
3.156(a), 20.200 (2007); Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).



FINDINGS OF FACT

1.  VA received the veteran's claim for service connection 
for a bilateral knee disorder on December 11, 2001.

2.  The preponderance of the probative evidence indicates 
that the earliest date VA received a communication which 
might be deemed an informal claim for service connection for 
a low back disorder is February 27, 1997.


CONCLUSIONS OF LAW

1.  The requirements are not met for an effective date 
earlier than December 11, 2001, for award of service 
connection for bilateral knee degenerative joint disease.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 
(2007).

2.  With resolution of reasonable doubt in the veteran's 
favor, the requirements for an effective date of February 27, 
1997, for award of service connection for lumbosacral 
degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 
5107, 5110; 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  As shown 
in the styling of the issues on the cover sheet, this is an 
appeal of a downstream issue.  Thus, the purposes of the 
initial VCAA notice are rendered moot secondary to the 
allowance of the initial benefits sought by the veteran, that 
is, the award of service connection for his knee and back 
disorders.  A March 2006 pre-award RO letter provided 
adequate notice of how disability ratings and effective dates 
are assigned.  This notice was reiterated in the August 2007 
Statement of the Case and the January 2008 Supplemental 
Statement of the Case, which also readjudicated the claims 
following the RO hearing.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  Thus all 
notice requirements were met.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  There is no indication in the 
claims file of the veteran's having requested assistance with 
obtaining additional evidence related to his claims for 
earlier effective dates for his knees and back disorders.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Governing Law and Regulation

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C. 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  The informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

Veteran's Assertions

The veteran's overall assertion is that the effective date of 
his award of service connection for his bilateral knee and 
lumbosacral degenerative joint disease should be retroactive 
to at least his date of discharge from active service-
October 1952.  His rationale for this position is that he was 
treated for his claimed injuries in service, and he has had 
to cope with the residuals since.  He also asserts that he 
has been pursuing these claims since 1993.  As will be set 
forth in detail below, the veteran has pursued certain claims 
since 1993, but not the ones for his bilateral knee and 
lumbosacral degenerative joint disease.

Analysis

While the veteran has been found to have been injured during 
his combat service in the Korean War, his initial claim for 
VA benefits was not received until January 1993, and that was 
the claim for residuals of a lung injury, pneumonia, 
hepatitis, a rectal fistula, colon disorder, and a leg 
disorder.  Although the veteran may well have manifested the 
disorders for which he claimed benefits, applicable law and 
regulation require that a claim be filed, 38 C.F.R. § 3.155; 
and, as noted, there was no claim received from the veteran 
prior to 1993.  The veteran's initial 1993 claim was resolved 
by a November 1995 Board decision which denied his appeal of 
the July 1993 rating decision that denied the claim.  He 
appealed the November 1995 Board decision to the Court Of 
Appeals For Veterans Claims (Court), then named the Court of 
Veterans Appeals.  In an Order dated in December 1996, 
however, the Court dismissed the veteran's appeal for failure 
to prosecute the appeal and comply with the Rules of the 
Court.  Thus, the November 2005 Board decision became final 
and binding on the veteran.

The Board notes the veteran's assertion at the November 2007 
RO hearing that he never received the Court's notice and 
Order, but that matter is not within the province of the 
Board.  Of even greater importance, however, is that the 
disabilities at issue in that claim are entirely distinct and 
separate from the bilateral knee and lumbosacral disorders 
currently before the Board.  Specifically, the Board cannot 
over emphasize that, despite numerous opportunities to do so, 
the subject of the veteran's back and knees did not surface 
until 1997, and then only with regards to his back.

As noted, the veteran's 1993 claim included a leg disorder.  
Although he had already obtained benefits from Workers' 
Compensation and the Social Security Administration for 
multiple job-related back injuries sustained in the 1970s and 
1980s and for psychiatric pathology via a May 1987 decision 
by an Administrative Law Judge, the veteran did not mention 
his knees or back in pursuit of that initial claim.  
Parenthetically, VA did not receive a copy of the 
Administrative Law Judge's decision until September 2000; 
that decision made no mention of back and knee disorders 
arising from in-service injuries.  In his March 1993 written 
submissions, and at the related hearings, when he recounted 
the jeep roll-over accident, he alluded only to his lungs, 
ribs, and rectum.  The February 1993 VA examination report 
notes that no leg or knee pathology was found.

At the beginning of the February 1994 RO hearing, the Hearing 
Officer stated the issues clearly, and neither the veteran's 
back nor knees were mentioned.  RO Transcript (1994), p.1.  
There was no objection or protest from the veteran or any 
mention of his back or knees.  Further, when the veteran 
recounted the incident where he fell into a hole or foxhole 
during basic training, he noted only that he sprained his 
leg, and it was badly swollen.  He made no mention of having 
hurt his knee or back; and, in response to a direct question 
from the Hearing Officer, he specifically denied any then 
current leg injury.  RO Transcript (1994), pp. 7, 9.

The Board notes the March 1993 VA examination report notes a 
finding and a diagnosis of low back pain syndrome, but it 
does not advance the veteran's quest for an earlier effective 
date.  A report of medical treatment or examination cannot 
serve as an implied claim for service connection-but only as 
an implied claim for an increased rating for a disability 
already service-connected.  See 38 C.F.R. § 3.157.  Thus, the 
examination report did not serve as an informal claim for 
which the RO would have been responsible to provide the 
necessary forms for a formal claim.  Nonetheless, as already 
mentioned, the veteran never indicated any intent-at least 
not at that point in time, that his claim for a leg disorder 
secondary to the jeep accident indicated any intent to pursue 
a claim related either to his back or knee.  This fact is 
further buttressed by later events.

While seeking service connection for his bilateral knee and 
lumbosacral degenerative joint disease, the veteran requested 
a Board hearing at the local RO.  At that October 2004 
hearing, the issues as stated on the record included whether 
new and material evidence was received to reopen the prior 
for service connection for residuals of a lung injury, 
pneumonia, hepatitis, a rectal fistula, colon disorder, and a 
leg disorder.  (Emphasis added)  This is further evidence 
that the veteran's pursuit of service connection for a leg 
disorder did not include a claim for his knees.

The earliest point at which the veteran's back came into 
focus as a potential claim is February 1997.  In the February 
1997 letter, which was treated by the RO as a petition to 
reopen the 1993 claim, the veteran noted that his back and 
legs were injured in the in-service jeep roll-over.  As 
noted, the RO deemed it as an effort to reopen the previously 
denied claim.  In light of the fact that the VA claims system 
is non-adversarial, pro-claimant, and pro se pleadings are to 
be liberally construed,  Durr v. Nicholson, 400 F.3d 1375, 
1380 (Fed. Cir. 2005), the Board finds the veteran's February 
1997 letter was sufficient to have constituted an informal 
claim, but only for his back.  See 38 C.F.R. § 3.155.  Such 
claim was pending from that time, but remained unadjudicated 
until after he filed his claims in 2001.  The February 1997 
is found to be the earliest date of filing of a claim for 
service connection for the back disorder.

The veteran made no mention of his knees at a March 1999 
Board hearing related to another claim.  An October 1999 VA 
outpatient entry noted he wore braces on both knees, and 
private medical and psychiatric examination reports noted his 
history of arthritis of the knees but-as already set forth 
above, medical reports may not serve as informal claims for 
disorders not already service-connected.  See 38 C.F.R. 
§ 3.157.

On December 11, 2001, the RO received a statement (VA Form 
21-4148) from the veteran with various documents, including 
copies of VA outpatient records, attached.  A Decision Review 
Officer memorandum to the veteran's representative advised 
that it was not a Decision Review Officer case, as the 
veteran had received an increased rating for his post-
traumatic stress disorder (PTSD) and awarded a total 
disability rating on the basis of individual unemployability 
due to his PTSD.  Further, the veteran needed to specifically 
identify what benefit he was seeking.  A handwritten notation 
on the memorandum from the veteran's representative noted the 
veteran was "reopening a claim for back and legs/knees from 
a jeep accident that occurred in Korea."  It is at this 
point in time that a separate claim for a bilateral knee 
disorder in fact came into being, as the veteran's claim for 
a leg disorder never included his knees-as explained 
earlier.

Thus, December 11, 2001, is the earliest possible date for 
service connection for bilateral knee degenerative joint 
disease.  38 C.F.R. § 3.400.  Accordingly, the preponderance 
of the probative evidence shows the effective date for the 
award of service connection for bilateral knee degenerative 
joint disease was fixed in accord with applicable law and 
regulation.  Id.  The benefits sought on appeal are awarded 
in part and denied in part.

With respect to the veteran's specific claim that the grant 
of service connection should go back to the date of his 
discharge from service, the Board can only point out that the 
governing law and regulations do not permit an award and 
payment of service-connected compensation, absent a claim 
filed therefor.  Moreover, it should be noted that the post-
service private, as well as earlier dated VA records, do not 
show ongoing back and knee pathology attributable to service-
related injury dating back to his service discharge.  Rather 
references to back disability attribute such to several on-
the job injuries, for which awards of Workers' Compensation 
benefits were paid.  There is no showing in these records 
that the veteran himself attributed his back pathology (or 
knee disability) to an in-service accident until after filing 
claims for service connection many decades after service.

In reaching this decision the Board considered the doctrine 
of reasonable doubt and afforded it to the veteran where 
applicable.  As the preponderance of the evidence is against 
the veteran's claim for an earlier effective date for service 
connection for bilateral knee degenerative joint disease, 
however, the doctrine is not for application.  Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than December 11, 
2001, for award of  service connection for bilateral knee 
degenerative joint disease is denied.

Entitlement to an effective date of February 27, 1997, but no 
earlier, for award of service connection for lumbosacral 
degenerative joint disease is granted, subject to the law and 
regulations governing the award of monetary benefits.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


